Kaman Corporation (NASDAQ-GS: KAMN) Kaman Corporation (NASDAQ-GS: KAMN) Investor Presentation August 12, 2010 2 Distribution 56% Aerospace 44% 2009 Sales Distribution 14% Aerospace 86% 2009 Segment Operating Income* 2009 Sales $1,146 Million 4,303 Employees Aerospace Industrial Distribution NASDAQ GS: KAMN KAMAN CORPORATION *Operating profit after depreciation and before interest and corporate charges. 3 Source:Boeing and Airbus historical data and ISM Aerospace Orders and Deliveries vs. ISM Index Over Time WHY TWO BUSINESSES? 0 Boeing Airbus Boeing Airbus ISM index Orders Deliveries 4 Note: WACC assumes marginal tax rate of 35%. Assumes barra predicted beta post 2005 and Bloomberg beta pre 2005. Assumes Rf as 30 year treasury rate. AEROSPACE - Strategic Perspective Illustrative ROIC versus WACC Analysis Over Time| Last 10 Years 5 Source:Bloomberg, Barra, Axioma, CapitalIQ and GS Assumptions Note: Distribution index includes Fastenal, MSC Industrial, WW Grainger, Genuine Parts, Applied Industrial Technologies, DXP, WESCO, Anixter, Watsco, and Interline. Note: WACC assumes marginal tax rate of 35%. Assumes barra predicted beta post 2005 and Bloomberg beta pre 2005. Assumes Rf as 30 year treasury rate. INDUSTRIAL DISTRIBUTION - Strategic Perspective Illustrative ROIC versus WACC Analysis Over Time | Last 10 Years 6 AEROSPACE SEGMENT 2009 Sales $501 million 7 Commercial Military Business/Regional 28% 69% 3% Note:Based on 2009 sales AEROSPACE - Business Mix 8 Manufacture of cockpit Blade erosion coating Manufacture and assembly of tail rotor pylon Sub assembly and joining of fuselage Blade manufacture, repair and overhaul Driveline couplings Bushings Flight control bearings Bearing products AEROSPACE - Programs/Capabilities 9 Fixed trailing edge Fuel tank access doors Top covers Bearing products Nose landing gear Rudder Main landing gear Flaps Horizontal stabilizer Doors Engine/thrust reverser Flight controls AEROSPACE - Programs/Capabilities 10 HARPOON FMU-139 TOMAHAWK STANDARD MISSILE SLAM-ER AMRAAM KPP Fuzes are on a Majority of Major Weapons Systems STANDARD MISSILE JPF SLAM-ER TOMAHAWK AMRAAM MAVERICK AGM-65M AEROSPACE - Programs/Capabilities 11 AEROSPACE - Programs/Capabilities §Tooling design and manufacture 12 JSF C-17 A-10 E-2D Typhoon UH-60 A400 CH-47 AEROSPACE - Principal Military Platforms Boeing NewGen Tanker MH-92 13 AEROSPACE - Commercial Significant Platforms Airbus A320 Boeing 777 Airbus A330 Bell Helicopter Boeing 787 Boeing 737 Airbus A350 14 AEROSPACE - Kamatics Lean Journey §Our Bloomfield Kamatics facility has very successfully implemented lean manufacturing processes §Since introducing lean in 2000 Kamatics has: -Doubled sales -Increased return on identifiable assets by more than 5,400 basis points -Kept headcount constant -Doubled sales per employee -Increased on-time deliveries to more than 90% from less than 50% -Developed industry leading lead-times of four to eight weeks from twelve to eighteen weeks §The performance of this facility has been remarkable and today it is a world-class manufacturing operation 15 AEROSPACE - Kaman Helicopters Kaman SH-2G Naval Helicopters §Support and Upgrades §Currently in service with Egypt, New Zealand, Poland §Remarketing eleven SH-2G(I)s, formerly Royal Australian Navy aircraft 16 Kaman K-MAX® §K-MAX Commercial Helicopter Support §Teamed with Lockheed Martin to develop an unmanned military version of the K-MAX §Successfully demonstrated unmanned K-MAX to the U.S. Marine Corps in January 2010 AEROSPACE - Kaman Helicopters 17 -SH-2G(I) -Unmanned K-MAX AEROSPACE - Market Environment/Opportunities §Existing funded programs -C-17 -JPF -BLACK HAWK §Production ramp up -A-10 re-wing -Bell Helicopters -B787 -JSF -A380 §New programs/opportunities -JSF STOVL lift fan application -AW 169 -Sukhoi Superjet 100 §Continuation of outsourcing trend - primes and super tier 1’s §Acquisitions providing complementary capabilities and platforms 18 INDUSTRIAL DISTRIBUTION SEGMENT 2009 Sales $645 million 19 INDUSTRIAL DISTRIBUTION SEGMENT §Third largest industrial distribution firm serving $15 billion of a $23 billion power transmission / motion control market. §207 branches and 5 distribution centers §Major product categories: -Bearings -Mechanical and electrical power transmission -Fluid Power -Motion control -Automation -Material handling §Statistics -$371,000 sales per employee (2009) -2,000 employees (approximately one third outside sales) -3.5 million SKUs -50,000+ customers 20 INDUSTRIAL DISTRIBUTION SEGMENT A A A Minarik 21 INDUSTRIAL DISTRIBUTION SEGMENT - Key Suppliers 22 INDUSTRIAL DISTRIBUTION - Market Environment/Outlook §Strong organic growth -Q210 up 17.5% -OEM markets extremely strong -MRO markets turned positive in Q2 -Broad based growth across geographies and end markets §Acquisitions accelerating growth -Added $27 million in sales in Q210 -Added geographic coverage, product line expansions, strong franchises -Acquisitions expected to add $90 to $95 million in 2010 -Minarik acquisition was accretive in Q210 §Expect record sales in 2010 of $800 million to $815 million 23 SALES PER DAY - $(000) 24 SALES PER DAY GROWTH RATE 25 INDUSTRIAL DISTRIBUTION - Opportunities §Broaden our product offerings to gain additional business from existing customers and new opportunities from a wider slice of the market -Product line additions from vendors such as: •ASCO/Numatics •Sheffer Corporation •GEM® Steam Trap •Bison Gear -Launched ReliaMark brand of bearings, roller chains, oil seals, and shaft collars §Recognize sales and cost synergies from the three acquisitions completed in 2010 §Expand our geographic footprint through acquisitions in major industrial markets to enhance our position in the competition for national and regional accounts 26 §Minarik is a national distributor of motion control and automation products §2009 Sales - $84 million Vision SystemsMotors & Gear MotorsActuators AC & DC DrivesServo MotorsSafety & Controls ACQUISITIONS - Minarik 27 §Minarik has 16 stocking distributor locations and 3 Minarik Applied Products and Systems Centers (MAPS Centers) locations and approx. 215 employees §Expands KIT’s geographic coverage in key markets §Adds branch locations in 3 of the top 15 markets where KIT has not been well represented (San Jose, Cleveland, Chicago) ACQUISITIONS - Minarik 28 §Expands KIT’s product offering §Positions Kaman as an industry leader in US motion control and automation markets §Diversifies traditional MRO customer base through primary OEM presence §Organizational and cultural fit: -Minarik will substantially strengthen KIT’s Automation Specialist group -Minarik is realigning organization in a similar manner as KIT ACQUISITIONS - Minarik 29 ACQUISITIONS Business Overview •Bearing & power transmission dist. •Headquartered in Tulsa, OK (October 31)200720082009 Sales$28 MM$30 MM$22 MM •8 branches located in Oklahoma, Arkansas and Texas; 70+ employees Strategic Rationale •Geographic penetration •Adds volume in our core product lines •Provides access to chemical and petro- chemical industries and oil and gas industries Transaction Summary •Transaction closed April 5, 2010 •Purchase price $15MM Strengths •Product knowledge in our core bearing and power transmission product lines •Vendor authorizations with premier brands §Allied Bearings Supply, Co., Inc. 30 §Fawick De Mexico Business Overview •Mexico City based fluid power distributor •Headquartered in same building complex as Kaman’s Delamac business $ Pesos MM20082009 Sales$43 MM$50 MM Exchange Rate: 13.4 Pesos / US $ Strategic Rationale •Adds fluid power to Delamac’s product offering •Adds higher margin product lines to improve overall profitability of Delamac •Adds exclusive franchises for Mexico Transaction Summary •Closed transaction 2/26/10 •Purchase price $4.4MM Strengths •Knowledge in fluid power product applications •Sales force covers almost all of Mexico ACQUISITIONS 31 SUMMARY 32 2 Aerospace segment §We expect full year sales of $480 million to $490 million §We expect the full year operating margin to be between 14.0% and 14.5% Industrial Distribution segment §We expect full year organic sales growth to be up 10% to 13% as compared to §Including completed acquisitions we expect full year sales to be in a range of $800 million to $815 million §We expect operating margins for the full year of approximately 3.0% to 3.3% Other §We expect corporate expenses, on average, to be in a range of $9.0 million to $10.0 million per quarter §We expect full year interest expense to be approximately $9.6 million (net interest expense will be approximately $3.0 million as a result of a one-time interest benefit) 33 KAMAN CORPORATION - Summary §High margin aerospace business led by specialty bearing product lines §Industrial distribution business gaining market share in a fragmented market via national account growth, geographic and product line expansion §Long-term organic growth opportunities in both segments §Potential to further accelerate growth and increase scale through additional acquisitions §Initiatives to optimize profit, increase cash flow generation, strengthen competitive position §Strong balance sheet to fund growth and strategic initiatives 34 APPENDIX 44% 2009 Sales $1,146 million 35 1 Corporate expense percentage is to Total Sales (In thousands) SEGMENTS Net Sales Operating Income/(Loss) Operating Margin Q2 2010 Q2 2009 Q2 2010 Q2 2009 Q2 2010 Q2 2009 Industrial Distribution 3.7% 2.0% Aerospace 11.4% 15.7% Net gain/(loss) on sale of assets Corporate expense 1 (2.7%) 1(2.9%) Sales/Op. inc. from continuing ops 3.5% 5.5% INCOME STATEMENT HIGHLIGHTS For the quarters ended July 2, 2010 and July 3, 2009 36 1 Corporate expense percentage is to Total Sales (In thousands) SEGMENTS Net Sales Operating Income/(Loss) Operating Margin Industrial Distribution 2.0% 4.6% Aerospace 15.0% 12.9% Net gain/(loss) on sale of assets Corporate expense 1 (2.9%) 1(2.5%) Sales/Op. inc. from continuing ops 4.7% 5.2% INCOME STATEMENT HIGHLIGHTS For the years ended December 31 37 (In Millions) As of 07/02/10 As of 12/31/09 As of 12/31/08 Cash and Cash Equivalents Notes Payable and Long-term Debt Shareholders’ Equity Debt as % of Total Capitalization 23.6% 16.9% 25.6% Capital Expenditures Depreciation & Amortization BALANCE SHEET AND CAPITAL FACTORS 1YTD at 7/2/10 38 Sales EPS PERFORMANCE METRICS 39 PENSION PLANS 40 Bloomfield, CT 700,000 sq ft •Mechanical •Composites •Large Assembly Wichita, KS 168,000 sq ft •Composites •Structural Bondments •Composite Assemblies Jacksonville, FL 220,000 sq ft •Fabrication- ØMachining ØSheet Metal Form ØExtrusion •Assembly ØMajor Subs ØFinal Structure •Product Integration Darwen, UK 208,000 sq ft •Composites •Metal Fabrication •Tooling •Assembly AEROSPACE - Primary Facilities •Helicopter assembly and test facilities •Bearing manufacturing 41 Manchester, UK 63,000 sq ft •Aerospace manufacturing facility Orlando, FL 90,000 sq ft •Bomb safe and arming device manufacturing facility 80 acre test range Middletown, CT 202,000 sq ft •Manufacturing facility •Missile safe and arming devices •Bomb safe and arming devices •Ruggedized memory products •Measuring products Dachsbach, Germany 30,000 sq ft •Manufacturing facility •Spherical bearings •Ball bearings •Rod ends •Bushings •Specialty components AEROSPACE - Primary Facilities 42 FORWARD-LOOKING STATEMENTS This presentation contains forward-looking information relating to the company's business and prospects, including the Aerospace and Industrial Distribution businesses, operating cash flow, and other matters that involve a number of uncertainties that may cause actual results to differ materially from expectations. Those uncertainties include, but are not limited to: 1) the successful conclusion of competitions for government programs and thereafter contract negotiations with government authorities, both foreign and domestic; 2) political conditions in countries where the company does or intends to do business; 3) standard government contract provisions permitting renegotiation of terms and termination for the convenience of the government; 4) domestic and foreign economic and competitive conditions in markets served by the company, particularly the defense, commercial aviation and industrial production markets; 5) risks associated with successful implementation and ramp up of significant new programs; 6) potential difficulties associated with variable acceptance test results, given sensitive production materials and extreme test parameters; 7) management's success in increasing the volume of profitable work at the Aerospace Wichita facility;8) successful negotiation of the Sikorsky Canadian MH-92 program price; 9) successful resale of the SH-2G(I) aircraft, equipment and spare parts; 10) receipt and successful execution of production orders for the JPF U.S. government contract, including the exercise of all contract options and receipt of orders from allied militaries, as all have been assumed in connection with goodwill impairment evaluations; 11) satisfactory resolution of the company’s litigation relating to the FMU-143 program; 12) continued support of the existing K-MAX helicopter fleet, including sale of existing K-MAX spare parts inventory; 13) cost estimates associated with environmental remediation activities at the Bloomfield, Moosup and New Hartford, CT facilities and our U.K. facilities; 14) profitable integration of acquired businesses into the company's operations; 15) changes in supplier sales or vendor incentive policies; 16) the effects of price increases or decreases; 17) the effects of pension regulations, pension plan assumptions and future contributions; 18) future levels of indebtedness and capital expenditures; 19) continued availability of raw materials and other commodities in adequate supplies and the effect of increased costs for such items; 20) the effects of currency exchange rates and foreign competition on future operations; 21) changes in laws and regulations, taxes, interest rates, inflation rates and general business conditions; 22) future repurchases and/or issuances of common stock; and 23) other risks and uncertainties set forth in the company's annual, quarterly and current reports, and proxy statements. Any forward-looking information provided in this presentation should be considered with these factors in mind. The company assumes no obligation to update any forward-looking statements contained in this presentation. ### Contact: Eric Remington V.P., Investor Relations (860) 243-6334 Eric.Remington@kaman.com
